DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 19 January 2022 is acknowledged.  Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 November 2020, has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2014/0368568 to Kodama et al. (“Kodama”).
	With regard to Claims 1-2 and 12, Kodama teaches an imprint apparatus comprising an ejection device comprising a plurality of nozzle arrays for ejecting material in a plurality of fields on to a substrate, a moving mechanism which achieves relative motion between the ejection device and the substrate, and a control unit for operating the ejection device and movement mechanism in order to deposit fields of droplets on the substrate surface (see Abstract; FIGs. 1, 4, 5A, 5B, 22-25; ¶¶ [0015], [0049]).  According to Kodama, the plurality of nozzle arrays are operated by the controller to deposit droplets of varying pitch and size among and within adjacent fields (see FIGs. 22-25; ¶¶ [0187]-[0200]), thus the controller is inherently capable of performing the claimed function wherein the nozzle arrays are operated in tandem.  A pattern transfer unit (stamp) is employed to imprint a desired pattern on the fields of droplets, and the thus molded substrate is cured (see FIG. 26; ¶¶ [0244], [0251]).
	With regard to Claims 3-6, Kodama teaches control of the nozzle array via interconnected units configured to control array ejection and timing of ejection in order to place droplets in fields with location and size corresponding to a desired pattern (see FIGs. ; ¶¶ [0094]-[0097], [0187]-[0196]).  Per Kodama, the timing control may or may not include a feedback of drive control information (see ¶ [0097]).
	With regard to Claim 7, Kodama teaches the claimed configuration of nozzle arrays (see FIGs. 22-23, 25A, 25B).

	With regard to Claim 9, Kodama teaches an embodiment featuring a constant moving speed and variable ejection frequency (see ¶ [0213]).
	With regard to Claims 10-11, Kodama teaches the claimed relationship among droplet fields, accomplished via the controller as informed by pattern information (see FIGs. 12, 16, 22-23, 25A, 25B; ¶¶ [0094], [0284]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715